Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to amendments/Arguments
2.	This office action is in response to amendments/arguments filed on 01/11/2021 in response to PTO advisory action dated 09/11/2020.

3.	Claims 1, 15 and 20 have been amended. Claims 1-20 are now pending in this office action.

4. 	 Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. Please see the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-16 and 18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by MCFALL; Jason Derek (US 20200327252 A1). The priority claimed is April 29, 2016.

Regarding independent claim 1, MCFALL; Jason Derek (US 20200327252 A1) teaches, an anonymizing method for a database system (Paragraph 0022], comprising the steps of: receiving a query (Paragraph [0084] Lens is a system for answering queries on datasets while preserving privacy); [0107] FIG. 5 shows a diagram illustrating a query workflow. Lens is set up as a service that accepts queries and carries them through a multi-stage workflow before returning the result to the query.
identifying attack components in the query by inspecting the instruction set defining the query, the attack components comprising a query conditional expression including operators and logic to determine if any given row in a database would be included or excluded from a set of rows used as an input to a statistical operation; (Paragraph [0109] The query is classified as malicious or benign based on the rules built into Lens (Examiner interprets instruction set to rule set or rule based). Depending on the privacy configuration, queries deemed malicious may be flagged or blocked (i.e., by identifying the attack components from a query, the queries may be flagged or blocked). For instance, the query is "SELECT AVG(salary) WHERE weight=207" (From specification [0063] identify every possible attack component. in embodiments, the mathematical operations available to the query language may be 
for each of said attack components, determining the number of distinct changed UIDs that would exist if said attack component were removed or adjusted, wherein a changed UID is one excluded from said set of rows that would be included, or one that is included in said set of rows that would be excluded (Paragraph [0109] during query preprocessing for the said attack component in this case "SELECT AVG(salary) WHERE weight=207", the attack component would be weight=207. The query might be altered/modified to "SELECT AVG(salary) WHERE weight >200 AND weight <250" (i.e., for the identified attack component weight=207 determining the number of distinct changed UIDs whose ids match for a range weight >200 AND weight <250 so that the attack component is removed or adjusted);
for each of said attack components where said number of distinct changed UIDs is less than a fixed threshold, adding or removing rows that would be changed if said attack component were removed or adjusted, wherein a changed row is one excluded from said set of rows that would be included, or one that is included in said set of rows -2-that would be excluded,  (Paragraph [0130] Lens contains methods to detect malicious queries and flagging or blocking them. One of the rule is a Query-Set-Size Control [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t. [0132] Lens implements the above checks as part of the pre-processing stage of the query, and if any of the attacks are detected, Lens creates an alert record. The Query-Set-Size Control check is computed by replacing whatever aggregate function is in the original query with " COUNT(*)" (or equivalent in other query systems) and ensuring that the result is greater than the configured threshold  (i.e., the threshold is needed in order to overcome the small and large query sets. If the threshold is less than t then the query is not processed or the query is modified as explained earlier)), and wherein the fixed threshold is derived from a noise value determined by the operators and logic of the query conditional expression of said attack component  (Paragraph [0701] Lens's noisy results use noise from a Laplace distribution centered at 0. [0715] noisycount:=result of count query with same filter clauses and epsilon hard coded (for instance, 0.1, though configurable. This epsilon will be extra, overhead budget that is required for average queries). [0716] if noisycount<5 (5 is a hard coded threshold--configurable): fail--say that the query cannot be completed due to too few samples (i.e., the fixed threshold is derived from the noise value for the query having logic and mathematical expression of the attack component). Also see [0137] The Laplace mechanism achieves epsilon-differential privacy by adding noise drawn from a Laplace distribution to query results. The Laplace distribution is 0-centered and has one configurable parameter, the scale. The scale defines the width of the distribution (and thus the likelihood that a large amount of noise is added). The scale must be set to the global sensitivity of the query (GS) divided by epsilon. We now define GS. The GS of a query is the amount by which one record could affect the output of the query);
applying the statistical operation to the resulting rows ; and outputting the resulting answer (Paragraph [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t (i.e., if the query is above the threshold then the operation is executed and results are displayed)).

Regarding dependent claim 2, MCFAL et al teaches, the method according to claim 1.
MCFAL et al further teaches, further comprising the steps of: inspecting the query to ensure that the query is constrained in such a way that all attack components may be identified; and rejecting the query if the query is not so constrained (Paragraph [0109] The query is classified as malicious or benign based on the rules built into Lens (query is classified by inspecting the query if it is constrained or not). Depending on the privacy configuration, queries deemed malicious may be flagged or blocked (Examiner interprets query being flagged or blocked as rejected). For instance, the query "SELECT AVG(salary) WHERE weight=207" which is not constrained (i.e., if the identified query is not constrained that means that the query has no range. If the query is not constrained/has no range then, it is flagged or blocked. Examiner interprets query being flagged or blocked as rejected and constrained query as having a range)).

Regarding dependent claim 3, MCFAL et al teaches, the method according to claim 1. 
MCFAL et al further teaches, further comprising the step of: rejecting the query if an identified attack component is a range that does not conform to a snapped alignment (Paragraph [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t (i.e., rejecting a query id the query in not in the threshold range. Examiner interprets conform to a snapped alignment as min and max range)).

Regarding dependent claim 4, MCFAL et al teaches, the method according to claim 1. 
MCFAL et al further teaches, further comprising the step of: modifying an identified attack component in the query to be a range that conforms to a snapped alignment (Paragraph [0132] the Lens implements the above checks (i.e., if the query fall in the) as part of the pre-processing stage of the query, and if any of the attacks are detected, Lens creates an alert record. The Query-Set-Size Control check is computed by replacing whatever aggregate function is in the original query with " COUNT(*)" (or equivalent in other query systems) and ensuring that the result is greater than the configured threshold. [0109] The query may also be altered to return more general results. For instance, the query "SELECT AVG(salary) WHERE weight=207" might be altered to read "SELECT AVG(salary) WHERE weight >200 AND weight <250" (i.e., the query is modified to have a range so that the attack component falls in that range).

Regarding dependent claim 5, MCFAL et al teaches, the method according to claim 4. 
MCFAL et al further teaches, said identified attack component specifies only one side of a range and said modification adds the other side of the range (Paragraph [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t (i.e., the query is permitted only if  t<|C|<N-t, otherwise modifications are done on that particular side).

Regarding dependent claim 6, MCFAL et al teaches, the method according to claim 4. 
MCFAL et al further teaches, wherein: said modification partitions the range into multiple OR'd ranges that individually conform to the snapped alignment (Paragraph  [0467] Publisher can generalise numerical columns into either fixed width bins of a user-specified width, or custom user specified bins. For example, an age column could be generalised to five year equal width bins (0-4, 5-9, 10-14 etc), or custom bins as specified by the user (0-18, 19-25, 26-40) (i.e., splitting is done into multiple OR’d ranges if the range is greater than N-t). [0499] if the numeric variable ranges from 0 to 100, then Publisher may discretize it into bins of 10, and count the number of values that fall into each bin (i.e., the modification is partitioned into multiple ranges or bins such that number of values in each bin are within the threshold/snapped alignment). 

Regarding dependent claim 7, MCFAL et al teaches, the method according to claim 1. 
MCFAL et al further teaches, an identified attack component is a range and shrinking the range to exclude parts of the range that lead to a small UID difference (Paragraph [0469], [0471] the user can then indicate a number of columns to be quasis, and choose k. Publisher will then perform the generalisation, partition the records based on their combination of values in each quasi column (i.e. split them up into their anonymity sets), and then drop records from any partition that has fewer than k records. For instance, if there is only one quasi, "Age", and the user manually generalised the age column into intervals of width 10, and there are less than k records that have the generalised age value of 80-90 (Partition is performed on the age of 0-100), then Publisher will drop these records. This yields an output dataset that is k-anonymous for the configured k (i.e., shrinking the range by excluding the range that leads to small UID difference which has an age range from 0-100));
and the method further comprises adjusting the identified attack component by finding overlapping sub-ranges that are snapped alignments, and shrinking the range to exclude parts of the range that lead to a small UID difference (Paragraph [0469] repeating the above process for the other subranges by that are snapped alignments. the user can then indicate a number of columns to be quasis, and choose k. Publisher will then perform the generalisation, partition the records based on their combination of values in each quasi column (i.e. split them up into their anonymity sets), and then drop records from any partition that has fewer than k records. For instance, if there is only one quasi, "Age", and the user manually generalised the age column into intervals of width 10, and there are less than k records that have the generalised age value of 80-90, then Publisher will drop these records. This yields an output dataset that is k-anonymous for the configured k (i.e., shrinking the range by excluding the range that leads to small UID difference)).

Regarding dependent claim 12, Burke et al and MOHAN et al teach, the method according to claim 1. 
MCFAL et al further teaches, further comprising the step of: suppressing the answer if the number of distinct UIDs falls below a fixed threshold (Paragraph [0682] Publisher's analysis of a dataset includes outlier detection by unsupervised outlier detection techniques, such as chi-squared statistical tests and deviation-based approaches, to highlight outlier records and ask users whether they would like to suppress these records (i.e., if the number of records K fall below the a fixed threshold the those records are suppressed. Examiner interprets number of records to distinct UIDs).

Regarding dependent claim 13, Burke et al and Mohan et al teach, the method according to claim 1. 
MCFAL et al further teaches, further comprising the step of: rejecting the query if the query groups according to a range that does not follow a snapped alignment (Paragraph [0442] The minimum anonymity set size, where the anonymity set is the set of records that have a certain combination of quasi-identifier values. No combination of quasi- identifiers can be shared by fewer than K output records. Anonymity A set of records that share the same quasi-identifier set or values. For instance, if the quasi-identifying columns "cluster" are age and hair color, the set of records with age = 37 and hair = red will constitute one anonymity set (i.e., if the minimum anonymity set size that is the group/cluster is not in the range then it is rejected).

Regarding dependent claim 14, MCFAL et al teaches, the method according to claim 1. 
MCFAL et al further teaches, further comprising the step of: modifying the query if the query groups according to a range that does not follow a snapped alignment so that the grouping does follow the snapped alignment (Paragraph [0442], [0469] the user can then indicate a number of columns to be quasis, and choose k. Publisher will then perform the generalisation, partition the records based on their combination of values in each quasi column (i.e. split them up into their anonymity sets), and then drop records from any partition that has fewer than k records (i.e., the query is modified/ split into anonymity sets so that minimum anonymity set size is enforced).

Regarding independent claim 15, MCFALL; Jason Derek (US 20200327252 A1) teaches, a non-transitory computer readable medium storing instructions configured to adapt a controller that includes at least one processor and a memory device to (Fig. 1) : receive a query; identify attack components in the query, the attack components comprising a query conditional expression including operators and logic to determine if any given row in a database would be included or excluded from a set of rows used as an input to a statistical operation(Paragraph [0109] The query is classified as malicious or benign based on the rules built into Lens (Examiner interprets instruction set to rule set or rule based). Depending on the privacy configuration, queries deemed malicious may be flagged or blocked (i.e., by identifying the attack components from a query, the queries may be flagged or blocked). For instance, the query is "SELECT AVG(salary) WHERE weight=207" (From specification [0063] identify every possible attack component. in embodiments, the mathematical operations available to the query language may be limited so that Boolean logic can only be specified in the WHERE or HAVING clauses using AND, OR, and NOT. Examiner interprets from the prior art that the attack component the query conditional expression which include operators and the logic, where the operator being the equal to sign in this case weight=207 and the logic being applied with a where clause which is used to determine which dataset should be included or excluded from the database and the set of row used as an input to statistical operation which is AVE(salary));
for each of said attack components, determine the number of distinct changed UIDs that would exist if said attack component were removed or adjusted, wherein a changed UID is one excluded from said set of rows that would be included, or one that is included in said set of rows that would be excluded (Paragraph [0109] during query preprocessing for the said attack component in this case "SELECT AVG(salary) WHERE weight=207", the attack component would be weight=207. The query might be altered/modified to "SELECT AVG(salary) WHERE weight >200 AND weight <250" (i.e., for the identified attack component weight=207 determining the number of distinct changed UIDs whose ids match for a range weight >200 AND weight <250 so that the attack component is removed or adjusted);
for each of said attack components where said number of distinct changed UIDs is less than a fixed threshold, add or remove rows that would be changed if said attack component were removed or adjusted, wherein a changed row is one excluded from said set of rows that would be included, or one that is included in said set of rows that would be excluded  (Paragraph [0130] Lens contains methods to detect malicious queries and flagging or blocking them. One of the rule is a Query-Set-Size Control [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t. [0132] Lens implements the above checks as part of the pre-processing stage of the query, and if any of the attacks are detected, Lens creates an alert record. The Query-Set-Size Control check is computed by replacing whatever aggregate function is in the original query with " COUNT(*)" (or equivalent in other query systems) and ensuring that the result is greater than the configured threshold  (i.e., the threshold is needed in order to overcome the small and large query sets. If the threshold is less than t then the query is not processed or the query is modified as explained earlier)), and wherein the fixed threshold is derived from a noise value determined by the operators and logic of the query conditional expression of said attack component (Paragraph [0701] Lens's noisy results use noise from a Laplace distribution centered at 0. [0715] noisycount:=result of count query with same filter clauses and epsilon hard coded (for instance, 0.1, though configurable. This epsilon will be extra, overhead budget that is required for average queries). [0716] if noisycount<5 (5 is a hard coded threshold--configurable): fail--say that the query cannot be completed due to too few samples (i.e., the fixed threshold is derived from the noise value for the query having logic and mathematical expression of the attack component). Also see [0137] The Laplace mechanism achieves epsilon-differential privacy by adding noise drawn from a Laplace distribution to query results. The Laplace distribution is 0-centered and has one configurable parameter, the scale. The scale defines the width of the distribution (and thus the likelihood that a large amount of noise is added). The scale must be set to the global sensitivity of the query (GS) divided by epsilon. We now define GS. The GS of a query is the amount by which one record could affect the output of the query);
apply the statistical operation to the resulting rows; and output the resulting answer (Paragraph [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t (i.e., if the query is above the threshold then the operation is executed and results are displayed)).

Regarding dependent claim 16, MCFAL et al teaches, the non-transitory computer readable medium of claim 15. 
MCFAL et al further teaches, wherein the stored instructions are further configured to adapt the controller to: inspect the query to ensure that the query is constrained in such a way that all attack components may be identified; and -6-reject the query if the query is not so constrained (Paragraph [0109] The query is classified as malicious or benign based on the rules built into Lens (query is classified by inspecting the query if it is constrained or not). Depending on the privacy configuration, queries deemed malicious may be flagged or blocked (Examiner interprets query being flagged or blocked as rejected). For instance, the query "SELECT AVG(salary) WHERE weight=207" which is not constrained ( i.e., if the identified query is not constrained that means that the query has no range. If the query is not constrained/has no range then, it is flagged or blocked. Examiner interprets query being flagged or blocked as rejected and constrained query as having a range)).

Regarding independent claim 18, MCFALL; Jason Derek (US 20200327252 A1) teaches, a cloak for anonymizing results to a query comprising: at least one processor; and a memory device that stores an application that when loaded into the at least one processor (Fig. 1) adapts the cloak to: receive a query (Paragraph [0084] Lens is a system for answering queries on datasets while preserving privacy); [0107] FIG. 5 shows a diagram illustrating a query workflow. Lens is set up as a service that accepts queries and carries them through a multi-stage workflow before returning the result to the query.
identify attack components in the language forming the query, the attack components comprising a query conditional expression including operators and logic to determine if any given row in a database would be included or excluded from a set of rows used as an input to a statistical operation(Paragraph [0109] The query is classified as malicious or benign based on the rules built into Lens (Examiner interprets instruction set to rule set or rule based). Depending on the privacy configuration, queries deemed malicious may be flagged or blocked (i.e., by identifying the attack components from a query, the queries may be flagged or blocked). For instance, the query is "SELECT AVG(salary) WHERE weight=207" (From specification [0063] identify every possible attack component. in embodiments, the mathematical operations available to the query language may be limited so that Boolean logic can only be specified in the WHERE or HAVING clauses using AND, OR, and NOT. Examiner interprets from the prior art that the attack component the query conditional expression which include operators and the logic, where the operator being the equal to sign in this case weight=207 and the logic being applied with a where clause which is used to determine which dataset should be included or excluded from the database and the set of row used as an input to statistical operation which is AVE(salary));
for each of said attack components, determine the number of distinct changed UIDs that would exist if said attack component were removed or adjusted, wherein a changed UID is one excluded from said set of rows that would be included, or one that is included in said set of rows that would be excluded (Paragraph [0109] during query preprocessing for the said attack component in this case "SELECT AVG(salary) WHERE weight=207", the attack component would be weight=207. The query might be altered/modified to "SELECT AVG(salary) WHERE weight >200 AND weight <250" (i.e., for the identified attack component weight=207 determining the number of distinct changed UIDs whose ids match for a range weight >200 AND weight <250 so that the attack component is removed or adjusted);
-7-for each of said attack components where said number of distinct changed UIDs is less than a fixed threshold, add or remove rows that would be changed if said attack component were removed or adjusted, wherein a changed row is one excluded from said set of rows that would be included, or one that is included in said set of rows that would be excluded (Paragraph [0130] Lens contains methods to detect malicious queries and flagging or blocking them. One of the rule is a Query-Set-Size Control [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t. [0132] Lens implements the above checks as part of the pre-processing stage of the query, and if any of the attacks are detected, Lens creates an alert record. The Query-Set-Size Control check is computed by replacing whatever aggregate function is in the original query with " COUNT(*)" (or equivalent in other query systems) and ensuring that the result is greater than the configured threshold  (i.e., the threshold is needed in order to overcome the small and large query sets. If the threshold is less than t then the query is not processed or the query is modified as explained earlier)), and wherein the fixed threshold is derived from a noise value determined by the operators and logic of the query conditional expression of said attack component  (Paragraph [0701] Lens's noisy results use noise from a Laplace distribution centered at 0. [0715] noisycount:=result of count query with same filter clauses and epsilon hard coded (for instance, 0.1, though configurable. This epsilon will be extra, overhead budget that is required for average queries). [0716] if noisycount<5 (5 is a hard coded threshold--configurable): fail--say that the query cannot be completed due to too few samples (i.e., the fixed threshold is derived from the noise value for the query having logic and mathematical expression of the attack component). Also see [0137] The Laplace mechanism achieves epsilon-differential privacy by adding noise drawn from a Laplace distribution to query results. The Laplace distribution is 0-centered and has one configurable parameter, the scale. The scale defines the width of the distribution (and thus the likelihood that a large amount of noise is added). The scale must be set to the global sensitivity of the query (GS) divided by epsilon. We now define GS. The GS of a query is the amount by which one record could affect the output of the query);
apply the statistical operation to the resulting rows ; and output the resulting answer  (Paragraph [0131] Let C be the number of records in C. Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t (i.e., if the query is above the threshold then the operation is executed and results are displayed)).

Regarding dependent claim 19, MCFAL et al teaches, the cloak of claim 18. 
MCFAL et al further teaches, wherein the application further adapts the cloak to: inspect the query to ensure that the query is constrained in such a way that all attack components may be identified; and reject the query if the query is not so constrained (Paragraph [0109] The query is classified as malicious or benign based on the rules built into Lens (query is classified by inspecting the query if it is constrained or not). Depending on the privacy configuration, queries deemed malicious may be flagged or blocked (Examiner interprets query being flagged or blocked as rejected). For instance, the query "SELECT AVG(salary) WHERE weight=207" which is not constrained ( i.e., if the identified query is not constrained that means that the query has no range. If the query is not constrained/has no range then, it is flagged or blocked. Examiner interprets query being flagged or blocked as rejected and constrained query as having a range)).



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 8-11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MCFALL; Jason Derek (US 20200327252 A1) in view of MOHAN; Saravanan (US 20160335455 A1).

Regarding dependent claim 8, Burke et al and MOHAN et al teach, the method according to claim 1.
MCFAL et al further teaches, further comprising the step of: perturbing said outputted answer … (Paragraph 0112] Depending on the privacy configuration, the result of the query may be perturbed with random noise, suppressed, or rounded
MCFAL et al fails to explicitly teach, …the perturbation is fixed 
MOHAN et al further teaches, further comprising the step of: perturbing said outputted answer so that the perturbation is fixed (Fig. 1 Paragraph [0008], [0011] generating a noise value, perturbing the result with the generated noise value from the fixed noise where the mean is zero and outputting the perturbed result).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Burke et al to provide a method/technique which may be used to protect privacy in statistical databases is differential privacy. This technique involves adding noise to a query result before that result is released to the third party generating the query, with the aim of ensuring that the presence or absence of any particular individual in the database will not significantly affect the noise perturbed query result. In this manner, a third party is prevented from using sophisticated query combinations with auxiliary data to determine individual data entries as taught by Mohan et al (Paragraph [0008]).
It would have been obvious to one of the ordinary skill in the art, to provide a method/technique which may be used to protect privacy in statistical databases is differential privacy. The privacy unit may comprise a query analyzer configured to determine a sensitivity of the received database query, and the privacy unit may be configured to scale the bimodal probability distribution according to the determined sensitivity as taught by Mohan et al (Paragraph [0008] and [0027]).

Regarding dependent claim 9, Burke et al and MOHAN et al teach, the method according to claim 8. 
MCFAL et al further teaches, further comprising the step of: ensuring that the answer is influenced by rows with at least a fixed threshold number of distinct UIDs (Paragraph [0130] Query-Set-Size Control is the practice of permitting a query only if t<|C|<N-t, where N is the total number of records in the dataset, for some configurable threshold t). [0132] s implements the above checks as part of the pre-processing stage of the query (i.e., ensuring that the answer is influenced by rows with at least a fixed threshold number of distinct UIDs). Also for clarity see paragraph [0469] where for threshold has distinct UIDs for K records (i.e., it the k records fall below a threshold then the query is removed).

Regarding dependent claim 10, Burke et al and MOHAN et al teach, the method according to claim 8. 
MOHAN et al further teaches, the outputted answer is perturbed with fixed noise (Fig. 1 Paragraph [0008], [0011] generating a noise value, perturbing the result with the generated noise value from the fixed noise where the mean is zero and outputting the perturbed result).

Regarding dependent claim 11, Burke et al and MOHAN et al teach, the method according to claim 10. 
MOHAN et al further teaches, an amount of the fixed noise is enough to obscure the effect of individual user data (Paragraphs [0008], [0011] technique which may be used to protect privacy in statistical databases is differential privacy. This technique involves adding noise to a query result before that result is released to the third party generating the query, with the aim of ensuring that the presence or absence of any particular individual in the database (obscuring the individual data) will not significantly affect the noise perturbed query result).

Regarding dependent claim 17, MCFAL et al teaches, the non-transitory computer readable medium of claim 15. 
MCFAL et al fails to explicitly teach, wherein the stored instructions are further configured to adapt the controller to: perturb said outputted answer so that the perturbation is fixed.
MOHAN et al further teaches, wherein the stored instructions are further configured to adapt the controller to: perturb said outputted answer so that the perturbation is fixed (Fig. 1 Paragraph [0008], [0011] generating a noise value, perturbing the result with the generated noise value from the fixed noise where the mean is zero and outputting the perturbed result).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Burke et al to provide a method/technique which may be used to protect privacy in statistical databases is differential privacy. This technique involves adding noise to a query result before that result is released to the third party generating the query, with the aim of ensuring that the presence or absence of any particular individual in the database will not significantly affect the noise perturbed query result. In this manner, a third party is prevented from using sophisticated query combinations with auxiliary data to determine individual data entries as taught by Mohan et al (Paragraph [0008]).
It would have been obvious to one of the ordinary skill in the art, to provide a method/technique which may be used to protect privacy in statistical databases is differential privacy. The privacy unit may comprise a query analyzer configured to determine a sensitivity of the received database query, and the privacy unit may be configured to scale the bimodal probability distribution according to the determined sensitivity as taught by Mohan et al (Paragraph [0008] and [0027]).



Regarding dependent claim 20, MCFAL et al teaches, the cloak of claim 18. 
MCFAL et al fails to explicitly teach, wherein the application further adapts the cloak to: perturb said outputted answer so that the perturbation is fixed.
MOHAN et al further teaches, wherein the application further adapts the cloak to: perturb said outputted answer so that the perturbation is fixed (Fig. 1 Paragraph [0008], [0011] generating a noise value, perturbing the result with the generated noise value from the fixed noise where the mean is zero and outputting the perturbed result).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Burke et al to provide a method/technique which may be used to protect privacy in statistical databases is differential privacy. This technique involves adding noise to a query result before that result is released to the third party generating the query, with the aim of ensuring that the presence or absence of any particular individual in the database will not significantly affect the noise perturbed query result. In this manner, a third party is prevented from using sophisticated query combinations with auxiliary data to determine individual data entries as taught by Mohan et al (Paragraph [0008]).
It would have been obvious to one of the ordinary skill in the art, to provide a method/technique which may be used to protect privacy in statistical databases is differential privacy. The privacy unit may comprise a query analyzer configured to determine a sensitivity of the received database query, and the privacy unit may be configured to scale the bimodal probability distribution according to the determined sensitivity as taught by Mohan et al (Paragraph [0008] and [0027]).

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/           Supervisory Patent Examiner, Art Unit 2164